                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICHARD A. BRANDES, # Y-15076,                   )
                                                 )
                      Plaintiff,                 )
                                                 )
       vs.                                       )       Case No. 18-cv-1438-MJR
                                                 )
IDOC,                                            )
JANE DOE 1,                                      )
TASK,                                            )
MILES,                                           )
JOHN DOE 1,                                      )
C.E.C.,                                          )
G.E.O.,                                          )
MR. YOUNG,                                       )
MS. THOMAS,                                      )
JOHNSON,                                         )
RICA McINTYRE,                                   )
LANCE WESTBROOK,                                 )
ANITA BAZILLE-SAWYER,                            )
JANE DOE 2,                                      )
MS. JANKEE,                                      )
KYLE OBRIEN,                                     )
SHARLETTE RODGERS,                               )
and ADRIENNE BROWN,                              )
                                                 )
                      Defendants.                )

                            MEMORANDUM AND ORDER
REAGAN, Chief District Judge:

       This matter is before the Court for consideration of the Amended Complaint filed by

Plaintiff Richard Brandes, an inmate who is currently incarcerated at Lawrence Correctional

Center (“Lawrence”). (Docs. 17 and 17-1). Plaintiff brings this pro se civil rights action pursuant

to 42 U.S.C. § 1983 for constitutional deprivations that resulted from his coerced participation in

a drug treatment program offered by the Illinois Department of Corrections (“IDOC”). In the

Amended Complaint, Plaintiff reasserts claims that were dismissed in his original Complaint. He


                                                1
also adds a hundred pages of allegations and exhibits in support of a new claim against different

defendants for undertaking a campaign of harassment against him. Id.

       The Amended Complaint does not survive screening under 28 U.S.C. § 1915A, which

requires the Court to review prisoner complaints and dismiss any portion that is legally frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks money damages

from an immune defendant. 28 U.S.C. § 1915A(b). At this stage, the factual allegations of the

pro se complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009). As part of the screening order, the Court will consider whether any

claims are improperly joined in this action. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                         The Amended Complaint (Docs. 17 and 17-1)

       In the Amended Complaint, Plaintiff alleges that he was subjected to deplorable conditions

at Stateville/NRC, and he was coerced into signing contracts for drug treatment. Plaintiff was then

required to participate in the drug treatment program at Southwestern Illinois Correctional Center

(“SWICC”) against his will. When he objected, Plaintiff was threatened with disciplinary action.

He filed grievances to challenge the contracts, but the grievances were denied or ignored.

       Meanwhile, prison officials allegedly engaged in a campaign of harassment against him.

Plaintiff was forced to attend group treatment in a crowded room at SWICC. He was required to

work three jobs. For two months, Plaintiff’s work schedule conflicted with the law library

schedule, resulting in the dismissal of two suits. Prison officials denied him access to the telephone

and his legal mail. They confiscated or destroyed his property during cell shakedowns and

threatened him with disciplinary action for a “fake” assault. When Plaintiff complained, he

received a disciplinary ticket for insolence and was found guilty at a hearing where he also called

all disciplinary committee members “morons.” He was punished with a transfer to Lawrence.



                                                  2
                             Merits Review Pursuant to 28 U.S.C. § 1915A

        Based on the allegations in the Amended Complaint, the Court finds it convenient to divide

the pro se action into the following enumerated counts:

        Count 1: Jane Doe #1 and John Doe #1 coerced and threatened Plaintiff into
        signing contracts to undergo drug treatment during his incarceration in the IDOC.

        Count 2: Miles, TASK, and G.E.O. Group forced Plaintiff to undergo treatment
        while at SWICC based on the contracts that Plaintiff signed under duress and
        ignored Plaintiff’s related grievances.

        Count 3: All other defendants engaged in a campaign of harassment against
        Plaintiff that resulted in his unwanted job assignments, loss of personal property,
        loss of legal mail and law library access, and disciplinary transfer.

Any claim that is mentioned in the Amended Complaint but not addressed in this Order

should be considered dismissed without prejudice as inadequately pled under Twombly. 1

        Count 1 remains dismissed with prejudice. The Court previously dismissed this claim

when screening Plaintiff’s Complaint. (Doc. 11, pp. 4-7, 12). Because it was dismissed with

prejudice, Plaintiff is barred from reasserting the claim in this, or any other, action. Id.

        Count 2 shall be dismissed with prejudice. The Court previously explained that Plaintiff’s

required participation in a drug treatment program does not violate his constitutional rights, either

standing alone or in combination with other adverse consequences of non-participation (i.e.,

disciplinary action and/or a transfer). The mishandling of his related grievances likewise supports

no claim. Grieveson v. Anderson, 538 F.3d 763, 772 n.3 (7th Cir. 2008). Plaintiff was nevertheless

given the opportunity to replead this claim, if surrounding circumstances supported it (e.g., forced

medication or other unconstitutional conditions of confinement). In the Amended Complaint,

Plaintiff reasserts the claim under the Eighth and Fourteenth Amendments.



1
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
        The allegations support no Eighth Amendment claim. Plaintiff has not demonstrated that

his drug treatment counseling for an allegedly nonexistent substance abuse problem is covered by

the Eighth Amendment. He describes no actual or probabilistic injury resulting from unwanted

treatment. Cox v. Brubaker, 558 F. App’x 677, 678 (7th Cir. 2014) (citing Jackson v. Pollion, 733

F.3d 786, 790 (7th Cir. 2013) (Eighth Amendment claim requires “an injury, actual or at least

probabilistic”)). Plaintiff does not allege he was forced to take unwanted medication or endure

substantial (or any) adverse side effects from treatment. He instead complains of overcrowded

counseling sessions—a temporary inconvenience lacking constitutional magnitude.

        The allegations also support no Fourteenth Amendment claim.                        The Fourteenth

Amendment prohibits state officials from depriving any person of life, liberty, or property, without

due process of law. U.S. CONST. amend. XIV. Prisoners generally possess a liberty interest in

avoiding consequences that are qualitatively different from the typical conditions of confinement.

Knowlin v. Heise, 420 F. App’x 593, 596-97 (7th Cir. 2011). Courts are conflicted over the rights

of prisoners to refuse participation in rehabilitative programs, including drug treatment programs.

Id. at 596-97 (citing cases). But counseling, itself, does not amount to an atypical or significant

hardship. Overcrowded counseling sessions also do not rise to this level. Threatened or actual

disciplinary action for non-participation does not trigger due process protections, unless it imposes

an “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Hardaway v. Meyerhoff, et al., 734 F.3d 740, 743 (7th Cir. 2013 (citing Sandin v. Conner,

515 U.S. 472, 484 (1995)). Plaintiff describes no such punishment or hardship in the Amended

Complaint. 2 Count 2 shall therefore be dismissed with prejudice for failure to state a claim.


2
  In fact, the only punishment he describes is a disciplinary transfer to Lawrence resulting from an unrelated
ticket for insolence and his decision to call all members of the disciplinary committee “morons.” Further,
he objects to his transfer because of the prison’s proximity to his family and friends and not because of any
atypical or significant hardship he now faces at Lawrence.
                                                      4
        Count 3 encompasses Plaintiff’s remaining miscellaneous complaints against officials at

different prisons. The claims are loosely characterized as Plaintiff’s claim against the defendants

for a campaign of harassment and retaliation against him. Plaintiff complains about the conditions

of his confinement at Stateville/NRC. He also complains of being forced to work, denied law

library access, subjected to mail interference, verbally harassed, deprived of personal property,

subjected to retaliation, and unfairly disciplined at SWICC. Finally, he complains about his

transfer to Lawrence.

        Count 3 is improperly joined in this action. This claim involves different defendants and

arises from separate transactions and/or occurrences than Counts 1 and 2. 3 The Court will

therefore exercise its discretion under Rule 21 of the Federal Rules of Civil Procedure and dismiss

Count 3 and those defendants named in connection with it, without prejudice to any other suit(s)

Plaintiff wishes to bring in state or federal court. Owens v. Evans, 878 F.3d 559, 561 (7th Cir.

2017); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George, 507 F.3d at 607.

                                                 Disposition

        IT IS HEREBY ORDERED that this action is DISMISSED with prejudice for failure to

state a claim upon which relief may be granted.

        IT IS ORDERED that COUNT 1 remains DISMISSED with prejudice for failure to state

a claim upon which relief may be granted, and COUNT 2 is now DISMISSED with prejudice for

the same reason. The Clerk is DIRECTED to TERMINATE all defendants as parties to this

action in CM/ECF.

        IT IS FURTHER ORDERED that COUNT 3 against Defendants IDOC, JANE DOE 1,


3
  In fact, the Court previously found that Plaintiff’s claim regarding the conditions of his confinement at
Stateville/NRC was improperly joined in this action and directed him to bring this claim in a separate suit
in the United States District Court for the Northern District of Illinois. (Doc. 11, p. 5 at n. 3-4) (citing FED.
R. CIV. P. 18, 20, 21; George v. Smith, 507 F.3d at, 607). Plaintiff disregarded these instructions.
                                                       5
MR. YOUNG, [MS.] MILES, MS. THOMAS, JOHNSON, RICA McINTYRE, LANCE

WESTBROOK, ANITA BAZILLE-SAWYER, JANE DOE 2, MS. JANKEE, KYLE

OBRIEN, SHARLETTE RODGERS, and ADRIENNE BROWN is improperly joined with

COUNTS 1 and 2 and is DISMISSED without prejudice to Plaintiff pursuing relief in one or more

separate suits filed in the appropriate state or federal court. See FED. R. CIV. P. 20(a)(2), 21.

       IT IS ALSO ORDERED that Plaintiff’s Third Motion for Appointment of Counsel (Doc.

19) is DENIED as MOOT.

       Plaintiff is ADVISED that this dismissal counts as one of his allotted “strikes” under the

provisions of 28 U.S.C. § 1915(g). Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee of $350.00 remains due and payable.

See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). A motion for leave to appeal in

forma pauperis should set forth the issues Plaintiff plans to present on appeal. See FED. R. APP. P.

24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505.00 appellate filing

fee irrespective of the outcome of the appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover, if the appeal is found to be nonmeritorious,

Plaintiff may also incur another “strike.” A proper and timely motion filed pursuant to Federal

Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A

Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk shall CLOSE THIS CASE and enter judgment accordingly.



                                                  6
IT IS SO ORDERED.

DATED: 1/16/2019

                        s/ MICHAEL J. REAGAN
                        Chief Judge
                        United States District Court




                    7
